        
Exhibit 10.7

CSRA INC.
PROMISSORY NOTE
$ 350,000,000
3170 Fairview Park Drive
Falls Church, Virginia 22042


November 25, 2015
FOR VALUE RECEIVED, CSRA INC., a Nevada corporation (“Maker”), unconditionally
promises to pay COMPUTER SCIENCES CORPORATION (“Payee”), in the manner and at
the place hereinafter provided, the principal amount of three hundred fifty
million dollars ($350,000,000.00) on November 27, 2015, after the distributing
of the stock of Maker by Payee.
Maker also promises to pay interest on the unpaid principal amount hereof from
the date hereof until paid in full at a rate of 2% per annum. Interest on this
Note shall be payable at maturity. All computations of interest shall be made by
Payee on the basis of a 365-day year, for the actual number of days elapsed in
the relevant period (including the first day but excluding the last day).
1.Payments. All payments of principal and interest in respect of this Note shall
be made in lawful money of the United States of America in same day funds at the
office of Payee located at 3170 Fairview Park Drive Falls Church, Virginia
22042, or at such other place as Payee may direct.
2.    Representations and Warranties. Maker hereby represents and warrants to
Payee that:
(a)    it is a duly organized and validly existing corporation in good standing
under the laws of the jurisdiction of its organization and has the corporate
power and authority to own and operate its properties, to transact the business
in which it is now engaged and to execute and deliver this Note;
(b)    this Note constitutes the duly authorized, legally valid and binding
obligation of Maker, enforceable against Maker in accordance with its terms;
(c)    all consents and grants of approval required to have been granted by any
Person in connection with the execution, delivery and performance of this Note
have been granted; and
(d)    the execution, delivery and performance by Maker of this Note do not and
will not (i) violate any law, governmental rule or regulation, court order or
agreement to which it is subject or by which its properties are bound or the
charter documents or

        

--------------------------------------------------------------------------------




bylaws of Maker or (ii) result in the creation of any lien or other encumbrance
with respect to the property of Maker.
3.    Events of Default. The occurrence of any of the following events shall
constitute an “Event of Default”:
(a)    failure of Maker to pay any principal, interest or other amount due under
this Note when due, whether at stated maturity, by required prepayment,
declaration, acceleration, or otherwise; or
(b)    failure of Maker to pay, or the default in the payment of, any amount due
under or in respect of any promissory note, indenture or other agreement or
instrument relating to any indebtedness owing by Maker, to which Maker is a
party or by which Maker or any of its property is bound beyond any grace period
provided; or the occurrence of any other event or circumstance that, with notice
or lapse of time or both, would permit acceleration of such indebtedness; or
(c)    any representation or warranty made by Maker to Payee in connection with
this Note shall prove to have been false in any material respect when made; or
(d)    suspension of ordinary business activities of Maker or the complete or
partial liquidation of Maker’s business; or
(e)    (i) a court having jurisdiction in the premises shall enter a decree or
order for relief in respect of Maker or any of its subsidiaries in an
involuntary case under Title 11 of the United States Code entitled “Bankruptcy”
(as now and hereinafter in effect, or any successor thereto, the “Bankruptcy
Code”) or any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against Maker or any of its subsidiaries
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over Maker or any of its
subsidiaries or over all or a substantial part of its property shall have been
entered; or the involuntary appointment of an interim receiver, trustee or other
custodian of Maker or any of its subsidiaries for all or a substantial part of
its property shall have occurred; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of Maker or any of its subsidiaries, and, in the case of any event
described in this clause (ii), such event shall have continued for 60 days
unless dismissed, bonded or discharged; or
(f)    an order for relief shall be entered with respect to Maker or any of its
subsidiaries or Maker or any of its subsidiaries shall commence a voluntary case
under the Bankruptcy Code or any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect, or shall consent to the entry of an
order for relief in an

2    
 

--------------------------------------------------------------------------------




involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property; or Maker or any of its subsidiaries shall make an
assignment for the benefit of creditors; or Maker or any of its subsidiaries
shall be unable or fail, or shall admit in writing its inability, to pay its
debts as such debts become due; or the Board of Directors of Maker or any of its
subsidiaries (or any committee thereof) shall adopt any resolution or otherwise
authorize action to approve any of the foregoing; or
(g)    Maker shall challenge, or institute any proceedings to challenge, the
validity, binding effect or enforceability of this Note or any endorsement of
this Note or any other obligation to Payee; or
(h)    any provision of this Note or any provision hereof or thereof shall cease
to be in full force or effect or shall be declared to be null or void or
otherwise unenforceable in whole or in part;
4.    Remedies. Upon the occurrence of any Event of Default specified in Section
4(g) or 4(h) above, the principal amount of this Note together with accrued
interest thereon shall become immediately due and payable, without presentment,
demand, notice, protest or other requirements of any kind (all of which are
hereby expressly waived by Maker). Upon the occurrence and during the
continuance of any other Event of Default Payee may, by written notice to Maker,
declare the principal amount of this Note together with accrued interest thereon
to be due and payable, and the principal amount of this Note together with such
interest shall thereupon immediately become due and payable without presentment,
further notice, protest or other requirements of any kind (all of which are
hereby expressly waived by Maker).
5.    Definitions. The following terms used in this Note shall have the
following meanings (and any of such terms may, unless the context otherwise
requires, be used in the singular or the plural depending on the reference):
“Event of Default” means any of the events set forth in Section 4.
“Person” means any individual, partnership, limited liability company, joint
venture, firm, corporation, association, bank, trust or other enterprise,
whether or not a legal entity, or any government or political subdivision or any
agency, department or instrumentality thereof.
6.    Miscellaneous.
(a)    Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including
telefacsimile communication) and mailed, telecopied, or delivered as follows: if
to Maker, at its address specified opposite its signature below; and if to
Payee, at 3170 Fairview Park Drive, Falls Church, Virginia 22042; or in each
case at such other address as shall be

3    
 

--------------------------------------------------------------------------------




designated by Payee or Maker. All such notices and communications shall, when
mailed, telecopied or sent by overnight courier, be effective when deposited in
the mails, delivered to the overnight courier, as the case may be, or sent by
telecopier. Electronic mail may be used to distribute routine communications;
provided that no signature with respect to any notice, request, agreement,
waiver, amendment, or other documents may be sent by electronic mail.
(b)    Maker agrees to indemnify Payee against any losses, claims, damages and
liabilities and related expenses, including counsel fees and expenses, incurred
by Payee arising out of or in connection with or as a result of the transactions
contemplated by this Note. In particular, Maker promises to pay all costs and
expenses, including reasonable attorneys’ fees, incurred in connection with the
collection and enforcement of this Note.
(c)    No failure or delay on the part of Payee or any other holder of this Note
to exercise any right, power or privilege under this Note and no course of
dealing between Maker and Payee shall impair such right, power or privilege or
operate as a waiver of any default or an acquiescence therein, nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies expressly provided in this Note are
cumulative to, and not exclusive of, any rights or remedies that Payee would
otherwise have. No notice to or demand on Maker in any case shall entitle Maker
to any other or further notice or demand in similar or other circumstances or
constitute a waiver of the right of Payee to any other or further action in any
circumstances without notice or demand.
(d)    Maker and any endorser of this Note hereby consent to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand and notice of every kind and, to
the full extent permitted by law, the right to plead any statute of limitations
as a defense to any demand hereunder.
(e)    THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF MAKER AND PAYEE HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT LIMITATION SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES.
(f)    ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST MAKER ARISING OUT OF OR RELATING
TO THIS NOTE MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE COMMONWEALTH OF VIRGINIA, FAIRFAX COUNTY AND BY EXECUTION
AND DELIVERY OF THIS NOTE MAKER ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES,

4    
 

--------------------------------------------------------------------------------




GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE AFORESAID
COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS AND IRREVOCABLY AGREES TO
BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS NOTE. Maker
hereby agrees that service of all process in any such proceeding in any such
court may be made by registered or certified mail, return receipt requested, to
Maker at its address set forth below its signature hereto, such service being
hereby acknowledged by Maker to be sufficient for personal jurisdiction in any
action against Maker in any such court and to be otherwise effective and binding
service in every respect. Nothing herein shall affect the right to serve process
in any other manner permitted by law or shall limit the right of Payee to bring
proceedings against Maker in the courts of any other jurisdiction.
(g)    MAKER AND, BY THEIR ACCEPTANCE OF THIS NOTE, PAYEE AND ANY SUBSEQUENT
HOLDER OF THIS NOTE, HEREBY IRREVOCABLY AGREE TO WAIVE THEIR RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
THIS NOTE OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
NOTE AND THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. The scope
of this waiver is intended to be all-encompassing of any and all disputes that
may be filed in any court and that relate to the subject matter of this
transaction, including without limitation contract claims, tort claims, breach
of duty claims and all other common law and statutory claims. Maker and, by
their acceptance of this Note, Payee and any subsequent holder of this Note,
each (i) acknowledges that this waiver is a material inducement to enter into a
business relationship, that each has already relied on this waiver in entering
into this relationship, and that each will continue to rely on this waiver in
their related future dealings and (ii) further warrants and represents that each
has reviewed this waiver with its legal counsel and that each knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS OF THIS NOTE. In the event of litigation,
this provision may be filed as a written consent to a trial by the court.
(h)    Maker hereby waives the benefit of any statute or rule of law or judicial
decision which would otherwise require that the provisions of this Note be
construed or interpreted most strongly against the party responsible for the
drafting thereof.
[Remainder of this page intentionally left blank]

5    
 

--------------------------------------------------------------------------------

        
Exhibit 10.7



IN WITNESS WHEREOF, Maker has caused this Note to be executed and delivered by
its duly authorized officer as of the day and year and at the place first above
written.
CSRA INC.
By: /s/ Kevin M. Libby                         
Name: Kevin M. Libby
Title: Assistant Treasurer






























































[Signature Page to Promissory Note]

        